                                                                                                                         Loan   Number        821   1   1055
      USAA FEDERAL SAVINGS BANK                                                                                          ApplicationNumber                431534
        Home EquitY Loan Servicing                                       CAROLYN R. DONGES
                                                                          WILLIAM R. DONGES
        1   0750 McDermott FreewaY                                                        RIDGE DR
                                                                    5514 N CRESCENT
       San Antonio, fX 78288-0589                                         TUCSON,   AZ 85714
        Telephone: (800) 531 -8065



                                                                         Y Llt'lE OF CRE-DIT-A-GREEMENT
                                                                                       7' COnnpUfnTlON OF FINANCE CHARGES' Finance charges-.begin to
t. OeflftftONS. ln this Agreement. these terms have the following ;;.;;'i;;;;liieLv *he"'vou make an advance to me' To fisure the
tu'llniionouns.                            "1," 'meu and "my".refer to all ;il;;"t;h;ts.l;;;..rr
                                                                                                                  eirrihs-cvcre, a dailY,period'rcJ,?,P]t T:l:l?]::d^:I
                       The pronouns
                                *Ai;-emeni'
                                                        and   individuallv' and"each   iilf'o?rr'[.i*;;'";;      J;v. ir'"h uithe end or the Billing cvcle we add
    A;tr;;;;t ;ignins tnis                     lointlv
                                                                               "You"   ,ritt""i"lrv linince cnaige amounts the       for the Billing Cvcle together' To
                                     f'"itgtd"" to pav this Asreement'
     ;th;;;;;;";;i rEgir ""iit"vLender,                                                                                  tirst  take     unpaid principal balance of mv
                                             or any person or legal entity that iorit tfit fjuify        Balance,  t7"o,
     and "your" refer to the                                                           ;X;;;"i'"";1;'"-nllir"i"6-"t         each    dav, add anv new advances' and
     acquitls an interest in the Line of Credit'                                       subtract any payments oriredits         that apply to debt repayment'
     B. Agreement' ngreeme:ni't"t"it
                           -     -            i" this Home Equity -Line of Credit
     I;r;;il;;i;- ano anv extensions' renewals'                    modifications    or
                                                                                       8. PERIODIC RATE AND ANNUAL PERCENTAGE RATE' The5periodic
                                                                                        rate used in calculating the Finance Charge is
     substitutions of it.                                                                                                                          0'01 84931      yo ano
                                                                              davs or
     A:--BilililCy;le. Billing Cvcle means the interval between the                                                                            is      6'75000O00      y"'
     dates of iegulgr periodic statements'                                              the corresponding Annual Percentage Rate
                                                                  amount  of principal
      D. credit r-irrlit. crealiii.ii "'"ini this.Line of Credit' at any one The annual percentage rate includes interest and not
                                                the maximum                                                                                          other costs'
      iou wift permit me to owe you         under
      iii,L. rvrvtt"oit Limit is stated at the top to of this Aoreement'
                                                                            generally,
                                                                                        9. VARIABLE RATE. The annual percentage rate may change' lt will be
      E. Line of credit. Lin"e;i;;;it-;"l.rs             this  trlnsaction
                                      -;;ii;" arising from the terms of all the value of the lndex described as the highest rate on corporate loans
      including obligations"ii;                        -this
                                                         .
                                                               transaction such as postedbyatleastTSo/ooftheUSA's30largestbanksandknownasThe
      documents pr"purui or submitted for
                                                                                         Wall Street Journal Prime Rate, plus - 0'5000 %
                               agreements, disclosures' and this Agreement'                                                                            percentage points'
      ;;;li;;ii";t,'.eiuritvgariice-'
       FI'r-oan   Account              Loan'Account Balance means the sum of                 A, Bate Changes.     The    annual    percentage  rate   may  increase if the
            -r-npuia prin"ipui'-tuianie advanced under the terms of this
      in,                                                                                    index  rate incr-eases'  An    lndex rate increase will result in a higher
       Ajreement, iinance                 fees, and other charges till'-:r.:-d-'"::          il;;;;;h";s;ina it tnav have the effect.of            increasing.mv periodic
                              "i,*g".. to me or others under the terms or rnls
       arid other amounts advanced                                                           Vrinin1um Piyment. A d'ecrease in the lndex rate will have the
            of Credit'
      Line-piop"*V.                                                                         opposite effect aS an increase, An lndex rate increase or decrease
      C,            Property means .any real or .personal property that                     ,niii tare effect on the first day of the following Billing cycle. The
      secures my'obligations under this Line of Credit'                                     annual percentage rate can increase or decrease monthly after
 Other important terms are defined throughout this Agreement'                               remaining fixed for
                                                                                            lndex rate changes more fr                     the
                                                 or your order' .at yo.ur                                                            the day you adjust lhe,9nnl{
                                                                                            vo, *ilf ,"J tf,ilndex rate in'effeci onannual
 2. PROMISE TO PAY. I promise to pay to you   designate, so much..of the                    ii*""i"g"1"t"     to d"t"t-ine the new         peicentage rate'
                                                                                                                                                            in suc!
 .ioi"rJ,'"iit such other iocation as you may                                               5-"r"",  -you
                                                                                                          will ignore any changes in the lndex rate that occur
 ciuoii [i.it as may be advanced under this Agreement, ptus finance                                  annual Perevrrlsvv
                                                                                            between'annual
                                                                                            between                      rate qvJvv!'i'v'|irvr
                                                                                                              percentage IsLv
                                                                                                                         rate adjustments.
 .niig"i fees, chardes, costs, and expenses as described in this Line of                    u9lvvEctl
                                                                                            B-
                                                                                            B.
                                                                                                     orttruqr
                                                                                                        Changi Limitations. Annual
                                                                                                   Rate Chanoe              /      percentage rate changes                 are
 Credit.                                                                                    subject to the-crp.-ft""r"*irm
                                                                                                           following limitation:
 3.   AGREEMENT TERM. This Agreement begins on the Agreement Date                                  iititr-ii                    Annual Percentage- Rate that
                                                                                                   can apply during the term of this Line of Credit is 16.0% or the
 and continues until the Maturity Date. lmay request advances for                                  maximum annu-al percentage rate allowed by applicable law,
       220 \4p4!:-            (Draw Period) beginning on the Agreement Date'                       whichever is less.
                                                                                        10. FEES AND CHARGES. I agree to pay, or have paid, the fees and
 4.   ADVANCES, I may request advances by the following methods:                        charges listed in the FEES APPENDIX that appears at the end of this
      A. I write a Convenience Check that you have given me for that                    Agreement.
      purpose.
         'lrequest
      b.           a withdrawal in person, by phone, or by mail.                        11. PAYMENT DATE. During the term of this Agreement, a Minimum
 You will mike the advance by advancing the amount directly to me,                      Payment will be due on or before the Payment Date indicated on .my
 depositing it in my transaction account. or by paying a designated third               peiiodic statement for any Billing Cycle in which there is an outstanding
 peiron or account. You will record the amount as an advance and                        balance on my account. My Minimum Payments will be due monthly.
 increase my Loan Account Balance'
                                                                                        12. MINIMUM PAYMENT. On or before each Payment Date, I agree to
 5.   ADVANCE LIMITATIONS. You do not have    to make any advances                      make a payment of at least the Minimum Payment amount.
 during any period in which I have a right to cancel. Subject to the                        A. Minimum Payment Amount. The Minimum Payment will equal the
 limitaiions-contained in this Agreement, when I request an advance you                     following:
 will advance exactly the amount I request.                                                        (1) K Option 1. The amount of accrued         finance charges on the
 6.    CREDIT LlMlT. Subject          to the terms and  conditions of this                         last day of the Billing Cycle.
 Agreement, I may borrow on this Line of Credit up to the Credit Limit. I                          (21 E Option 2. 1.5 percent of the Daily Balance on the last day
 aglee not to request or obtain an advance that will cause the unpaid                              of the Billing Cycle or $1O0.0O, whichever is greater.
 piincipal of my Loan Account Balance to exceed the Credit Limit'                   I


 understand thai you will not ordinarily grant a request for an advance that                B.  Payment At Maturity. On the Maturity Date I must pay the entire
 would cause the unpaid principal of my Loan Account Balance to be                          outstanding Loan Account Balance.
 greater than the Credit Limit. but that you may, at.your option, grant such
 I request without obligating yourselves to do so in the future. My Credit              13, PRINCIPAL REDUCTION. Under Option 1 the Minimum Payment will
 Limit will not be increased if I overdraw the Line of Credit' lf I exceed the          not reduce the principal balance outstanding on my Loan    Account
 Credit Limit, I agree to pay the amount by which the unpaid principal of               Balance. Under Obtion 2 the Minimum Payment may not fully repay the
 mv Loan Account Balance exceeds ihe Credit Limit imme4iately, even if                  principal balance outstanding on my Loan Account Balance.
 you have not yet billed me. Any sums in excess of the Creclit Limit will
 not be secured Uy tne Property, unless they are for accrued but unpaid                 14. FINAL PAYMENT. At maturity under Option 1, I will repay the entire
 interest or expenditures made pursuant to the security instrument                                -l Loan Account Balance in a single Davment- At maturilv under
                                                                                        outstanding
  securing the Property.                                                                Option 2, may have to repay the entire outstanding Loan Account
                                                                                        Balance in a single payment'

  HOME EOUITY VARIABLE DRAW AGBEEMENT
                                                                                                                                                               lpage   7   of 5)
  gffeBr;   o 20oo Bankers Svstems, lnc., st. cl0ud, MN   Form usAA-HE 9i5i2003
                                                  refinance this Line of                   the reasonable attorneys' fees you incur to c{lllect this debt as awarded
At that time you may, but are not obliqated to'at maturity, Iunderstand                    ;;."y ;;r;i;reicising iurisdiction under    the Bankruptcv Code'
e*iii'ri'vor'ao retininci'tii. r-inl ol Lredit
that I may have to puy *rn- or all of the closing costs normally                           lagreetotheseadditionalterms,ifthePropertyislocatedinthestate
associated with a new loan.                                                                referenced:
l5.ADDlTloNALPAYMENTTERMS.lfmyLoanAccountBalanceona
                                            Pavment amount' I must pav only                Alabama or lowal Expenses include, but are not limited to, court costs
P;6;ri D;6ltl"""trtun tn" Minimum                       Balance to zero' lf I              and other legal exPenses.
the amount necessary to i"J,"t my Loan'Accountamount'
;il";G irii to trttv puv tn"rnon"yMiniti.lum Pavment.           vou mav'. b'ut                                        Mississippi, Nebraska, New Mexico' Nevada'
                                         to me io make the payment' All the                Alaska, Arizona, Michigan,
                                                                                                                 -v"i-ont,
.ii, n"i' ,"qrit"o to, ioruh.!                               I can pay off all             oE;;,' i;;;iir""ni",                oi washington: Expenses. include' but
terms of this Agreement'*itl ,ppfy'to such an-advance'make my periodic                     are-not'limited io, attorneys' fees. court costs and other legal expenses.
or oart of what I owe at any tirite. I must continue    to
                              ,i r-";" anv amount.' Unless
i,ri,{ili'i'pJvilL;]itiir"igjaw,                            otherwise agreed
                                                                                           Arkansas: Expenses include, but are not- limited -to, rea-sonable attorneys'
 ;;';il;i;;;;y    ippricaure      p'v'"nis   und other credits will be applied
                                                                                           ;;;;'i;;-iJ;;mined       under Ark. Code Ann'     5
                                                                                                                                            16-22-308l' court costs.'
fi;=ii; ;;y "hitst"t      t owe-otir6i inan principal and finance charges' then            .nJ ,itl.,". iegal expenseJ. lf not paid immediately, these expenses will
                 charqes if,ii ir. due, and finally to princip.al. No                           -int"r""i
                                                                       late
rn anv finance                                              clellnquency  ls               U""r            from the date of piyment until -paid in full at the same
c-naige wiff be asses-sed on  any payment   when.the  only.
     "t"                       on baitier payments  and  the   payment    ls               int.i"ii iat"   ln effect as provided in the terms of this Agreement'
;r;      late fees  assessed
otherwise a full PaYment.                                                                   California: Expenses are limited       to the costs actually     incurred for
                                                                                            il;;,ii;s, ,;iii;g; publishing, and p^ostjng lesallv required notices' costs
 16. SECURITY. You have secured my obligations under this Line
                                                                  of Credit                 of oostoonement not to excf,ed $50, litigation or trustee sale fees, and
                                                                                            attorneys' fees allowed bY law.
 by taking a security interest (by way of a separate  security  instrument

 dated December 20, 2005                      ) in the following Property:                  colorado or south carolina: Expenses include, but are not limited to,
                                                                                            i"i"'J"""6f"       fees not in excess of 15 percent of the unpaid. debt
                                       DR                                                                  ina' reteriat to an attornev who is not vour salaried
                                                                                            ;fi; ;;i;rh"tt-neys'
 5514 N CRESCENT RIDGE                                                                      employee.
 TUCSON,       AZ 85718
                                                                                            Connecticut: Expenses include, but are not limited to, your- reaso-nable
                                                                                            attornevs, fees arising after the commencement ot a lawsult, up Io I c
                                                                                            ili..'"i "t ine enter6O  judgement so. long as the fees arise from an
                                                                                            Stto*"v who is not youi sa'iaried employee, court costs and other legal
 Property securing any other loans that I have with you may
                                                            also secure
                                                                                            expenses.
 this Agreement,
                                                              coverage on                   DistlictofColumbiaorNorthCarolina:Expensesinclude,butarenot
 17, PROPERTY INSURANCE. I will insure or retain insurance any                              fm-ii,iO-t". reaionaUle attorneys' fees not dxceeding 15 percent of the
 th. ir**d     and  abide  by-th"   int,t'nce requirements of     security
                                                                                            outstanding balance of this Agreement.
 instrumi:nt securing this Line of Credit'
                   I will be in default if any of the following occur'
                                                                                            Florida: Expenses include, but are not limited to, attorneys' fees.of. 10
  '-' DEFAULT.
  18.
      A:'F"y*"nts. I fail to make a payment ,as
                                                                                    ..
                                                                                            t"r""nt oi'the orincipal sum due or a larger amount as the court judges
                                                                .,,r?cuy-ed,-P-Y.,-'lli:     as reasonable ahd    just, court costs, and other legal expenses'
      Agreement. lf the Property is       lo-cated in- !9w9 I will  be rn delaulr   rT I



      faii to make a paymeni wiinin t0 days of its.due date'
      b-.' irrop",tv. My'action or inaction adversely affects the Property or                Georgial Expenses include, but are not limited to, attorneys' fees, court
      your rights in the ProPertY                                                            c-o-sti ina dther legal expenses. lf this debt is collected by or through an
      b. rru"ra. t engag6 in fraud or material                misrepresentation in           itttiri"v after matlrity, I agree to pay 1 5 percent of the principal and
                     witn irrl-s Line of credit. This will not be an event of                interest owing as attorneYs'fees.
      "onn""tion
      O"f"rft   lt the Property is located in ldaho, lowa, Kansas' Maine'                    Hawaii, Massachusetts, Montana, Rhode lsland, Tennessee, or Utah:
      Missouri. or South Carolina.
                                                                                             Expenses include, but are not limited to, reasonable attorneys'fees, court
   19. REMEDIES. After I default. and after you give any legally required                    costs, and other legal expenses.
  noii""         opportunity to cure, you may at your option do any of the
  f'-"-4.   ""0
    ollowing:                                                                                ldaho, lndiana, or Wyoming: Expenses include. but are not limited to,
             i"r-ination and Acceleration. You may terminate this Line of                    reasonable attorneys' iees atter default and referral to an attorney who is
        Credit and make all or any part of the amount owing by the terms of                  not your salaried employee.
        this Agreement immediatelY due.
        B. Airan"rs. You may temporarily or permanently prohibit any                         lllinois: Expenses include reasonable attorneys' fees.
       additional advances.
       C. Credit Limit. You may temporarily or permanently reduce the                        Kansas: Expenses include. but are not limited to, collection agency fees
       Credit Limit.                                                                         or attorney's' fees and other court costs and legal expenses up to 1 5
       D. Additional Security. You may demand additional security or                         percent of the unpaid amount due and payable if referred to someone
       additional parties to be obligated to pay this Agreement'                             other than a salaried employee.
       E. lnsurance Benefits. You may make a claim for any and all                           Kentucky: Expenses include. but are not limited to, reasonable attorneys'
       insurance benefits or refunds that may be available on my default.
       F. Payments Made On My Behalf. You may make amounts advanced                          {ees as provided by law, and court costs. This amount does not include
       on my behalf immediately due. and you may add these amounts to                        attorneys' fees for your salarled employee.
       the Loan Account Balance.
       G, Sources. You may use any and all remedies you have under                           Louisiana: Expenses include attorneys'fees not in excess of 25 percent
       applicable law or any agreement securing this Agreement'                              of.the unpald debt after default and referral to an attorney for collection.

  Except as otherwise required by law, by choosing a remedy you do .not                      Maryland: Expenses include, but are not limited to, reasonable attorneys'
  give up your right to use another remedy. You do not waive a default if                    fees (if not paid to your salaried employee), court costs and other legal
                                                                       you
  lou ctio6se noi to use a remedy. By electing not to use any remedy                         expenses.
  do not waive your right to later consider the event a default and to use
  any remedies if the default continues or occurs again.                                     Maine: Expenses include. but are not limited to, your attorneys' fees not
                                                                                             in excess of 1 5 percent of the unpaid debt after referral to an attorney
  20. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after                                   who is not a salaried employee of yours (unless this loan constitutes a
  default, to the extent permitted by law, I agree to pay all expenses .of                   supervised loan under the Maine Consumer Credit Code), and reasonable
  collection, enforcemeni or protection of your rights and remedies under                    attorneys' fees, legal expenses and other reasonable costs incurred in
  this Agreement. All fees and expenses will be secured by the Property'                     realizing on the Property securing the Agreement.
  Unlesithe Property is located in Arkansas or Minnesota these expenses
  are due and ilayable immediately, and if the expenses are not paid                         Minnesgta; Expenses include, but are not limited to, attorneys' feesr court
  immediately, they will bear interest from the date of payment until paid. in               costs and other legal expenses. lf not paid immediately, these expenses
  full at the'highdst rate in effe6t as provided for in the terms of this                    will bear interest from the date of payment until paid in full at the
  Agreement. Ul-nless the Property is loc-ated in New Hampshire, to the                      contract interest rate in effect as provided in the terms of this
  ex"tent permitted by the Uniled States Bankruptcy Code, I agree to pay                     Agreement.


  HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                                   (page 2 of 5)
  A@            @   2ooo Bankers Systems, lno., St' Cloud, MN Form USAA-HE Sl5/2003
                                                         attorneys,.fees,. not in       A. You may make changes that I agree to in writing at the time of
Missouri: Expenses include, but are not limited to,  pavabre' if referred to an         the change.
L1i'iiIJ'iii-i5";;;;.;t   ;iifr;i.o,nt      due and
                                                                                        e.- Vo, ;'liv make changes that will unequivocally benefit me'
attorney who is not vout                 u'pioy""' toieiher with any assessed           C. You may make insignificant  changes'
                                "ui.ii"o                                                                      -the lndex  ant margin, if the origina.l lndex
court costs,                                                                             O. Y", may cfrange
New Hampshire: Expenses include, but are .not            limited to' reasonable         o""orn", Jriavaitabie. Any new index will. have an historical
attornevs, fees, court coits inA other 1egal. expenses. bv         I will recover       *-"*.*tsubstantiallysimilartotheoriginallndex,andtogeth.er
:"':".i;;;;r" ;ti;;";;;' i"L"-iir prevail in an iction brousht       either or us       *it616" new margin, produce an annual peicentage rate substantially
;il;;;;-,;;;""t1 rt ryou   am partiallv successful in such an action' the court         iirliui 1o 16u rat; i;'efiect at the time the original lndex became
mav withhold from                ? irho,nt for attorneys' fees considered               unavailable.
lji'i.rlilr''[vi'r.'"'""ogt.'itir]iouiri6n ir.J.hitr appry if I fite a petition or      E.'-Vou-*uv make changes that are described elsewhere in             this
                ioi i"ri"t unj"r-un,-Uinlruptcy ruli- or law of the United              Agreement.
Ei';i;";';;'if "*u"r.l p"tition o|, oiti"ictaim'foi relief is filed against me by
"ifi.'ii:f-"i,
                                                                                     25. TERMINATION. I may terminate this Line of Credit at any time.upon
another.
                                                                                                    to vor. Teimination by one Borrower terminates the Line of
                                                                                     ilift;;;i';; go,ro*"rs.
Ohio or Virginia: Expenses include (unless prohibited by law)
                                                              reasonable             C'i.Jit i"i"tt           Termination will not affect my obligation Io.repay
                                                                                     ;;;;";" maOe prior to the termination,      nor will it alter my duties to
ittoi*v.' fEes, couit costs and other legal expenses'                                oerform under the terms of an instrument securing .this Agreement       until
                                                                                                                          termination .l will return to you any
Oklahoma: Expenses include, but are not limited to'
                                                         court costs' and            Ir.ti instrur"nt is released. Upon my
                                                                except as            i".ri"i,id Convenience Checks' in        possession that were issued or
;ih-;i"k s;i ;fi;t;.  .E*oensb"  do not include attornevs'^fees
                         'accordance with other (non UCCC) statutes ot                                          the Line of Credit'
 i*irOeO"  by d court in                                                             used in c-onnection with
 Oklahoma.
                                                                                     25'WAIVERSANDcoNsENT.Totheextentnotprohibitedbylaw,and
 South Dakota: Expenses include, but are not limited to' court
                                                                   c-osts and        !*..0i'ioiinv required notice   of right to cure for the failure to make a
 JtI."*'rigli-;ii*J"i,-incrirb-tng ;ny ;r.onabte attorneys' fees if allowed          ;;;;i;;i;";"iuni]l *iir" protest,intent
                                                                                                                      of
                                                                                                                           presentment for pavment, demand'
                                                                                                                                  to accelerate and notice of
 by law.                                                                             ;;ii;;;i;";eieiation, notice
                                                                                     Ji"honor. To the extent not prohibited by law, I and any other party to
                                                                    law'                                                    the following actions that vou mav
 West Virginia: Expenses include all costs and fees authorized by                    ;hi;1i;; of Credit, also conient to gg
                                                                  LIMIT' You         ilL", i"o waive defenses rhat may available^based on these actions,
 21. SUSPENSION OF CREDIT AND REDUCTION OF CREDIT                                    oi uir"o on the status of a party to this Line of Credit'
 ;;;;;p;;irv-pror'iuit -" irom        obtaining.additional advances or reduce             A. You may renew or extend payments on this Agreement
 il.v,iidii-t"Llii er;i;s ""v p"rro ln wniin any of the followins are in                 regardless of the number of such renewals    or extensions'
 effect.                                                                                 g-," You may release any Borrower or other person who may be liable
                                                                                         for the indebtedness under this Agreement'
      A. The value of the Property securing       this Line of Credit declines           C-, Vo, miv release, substitute 6r impair any Property securing this
                      betow its rpbirii"o valuJfor purposes of this Line of              Agreement.
      "igniii"antiy
      Credit;                                                                            OI You may invoke your right of set-off '
      ;:-Y;,      reasonably believe that I will not be able to meet the                 E- Vo, may enter inio any-sales or repurchases of this Agreement to
      i.ouvrnunt requirementi under my Line of Credit due to a material                  uny p"tton'in any amounts and I waive notice of such sales or
      cl'ian.qe in my financial circumstances;                                            repurchases.
      c.-ilrn in,i"fault oi Jmaterial obligation  under this Line of credit, I
      understana that you consider all of my. obligations .to. be material'
                                                                                          f,- r igree that any Borrower is authorized to modify the terms of
                                                                                         this Ag-reement or any other Line of Credit document'
      categories of obligations that you consider material include, but are               A. Vi, may inform any party who guarantees this Line of Credit of
      noiii"-itea to: my-obiigation to not commit fraud or misrepresentation              any loan accommodaiions, renewals. extensions, modifications.
      in trnni"tion with tliis Line of Crediu my obligation to meet the                   substitutions, or future advances.
      iepayment terms of this Line of CrediU my obligation to..not.adversely
      afi"it if," Property or your rights in the Property; my obligatio.n.to pay          H. Georgia: lf the Property is located in Georgia, I waive my right to
      iees and charges; my'advan6e obligations; my obligation ro fulfill-the              the beneiit of exemption as to my Property securing, or to secure,
      terms of the instrument securing this Agreement, and any             otner          this Agreement.
                                                                                          I. lniiana: lf the Property is located in lndiana, lgive up any rights I
      iicurity instruments on the Proper-ty-; my obligation to notify you; and
      my obligation to provide you with information'                                      may have under any valuation and appraisement laws which apply to
      D. Governme.t             ';;";;it";;; liinl i'po"ins the annual                    me.
      percentage  rate   ";il;
                       provided  for in this Agreemenq
      E, ffl" -priority of your security inierest.is adversely affected by            No delay or forbearance on your part in exercising any of your rights or
      oor"rnn.,'"nt aciion to the extent fhat the value of the security interest      remedies will be construed as a waiver by you, unless such waiver is in
      is less than 120 percent of my Credit Limit;                                    writing and is signed by you.
       F. The    maximum annual percentage rate allowed under this
       Aoreement is reached;                                                          27.IAX DEDUCTIBILITY. I should consult a tax advisor regarding the
       G] You are notified by a regulatory agency that continued advances             deductibility of interest and charges under this Line of Credit.
       constitute an unsafe and unsound practice; or
       H. Any Borrower requests a suspension of credit privileges'                    28. PERIODIC STATEMENTS.    lf I have an outstanding balance on my
                                                                                      account   or have any account activity, you will send me a periodic
  ln order to reinstate my credit privileges under the original terms of this         statement at the end of each Billing Cycle. This periodic statement will
  Agreement, I must send you a written request to that effect.. My credit             reflect, among other things. credit advances, finance charges. other
  prTvileges will only be reinitated if you determine that the condition which        charges, payments made. other credits, my previous account balance and
                    prohibit additional extensions and/or reduce the Credit
  baused you to 'exists,                                                              my new account balance. The periodic statement will also identify my
  Limit no longer           lf appraisal or credit report fees are incurred in        Minimum Payment for the cycle and the date it is due (Payment Date).
  making this determination, you may (if allowed by applicable law) charge
  me sulh fees. lf credit privileges were suspended at my request, they               29. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My
  need not be reinstated unless all Borrowers request reinstatement.                  obligation to pay this Line of Credit is independent of the obligation of any
                                                                                      other person who has also agreed to pay it. You may sue me alone, or
  22. SET-OFF. You may set-off any amount due and payable under the                   anyone else who is obligated on this Line of Credit, or any number of us
  terms of this Agreement against my right to receive money from you.                 together, to collect on this Line of Credit. Extending this Line of Credit or
  unless prohibited by applicable law. For example. your right of s-et-off            new obligations under this Line of Credit, will not affect my duty under
  does not apply to an lndividual Retirernent Account or other tax-deferred           this Line of Credit and I will still be obligated to pay this Line of Credit.
  retirement account.                                                                 The duties and benefits of this Line of Credit will bind and benefit the
  Maine: tf I am in default, you may exercise your right of set-off after you         successors and assigns of you and me.
  give any legally required notice and opportunity to cure.
                                                                                      30. INTEGRATION AND SEVERABILITY. This Agreement is the complete
  23. DUE ON SALE, You may, at your option. declare the entire balance of             and final expression of the agreement. lf any provision of this Agreement
  this Agreement to be immediately due and payable up-ol.l th:e creation o{r
                                                                                      is unenforceable, then the unenforceable provision will be severed and
  or the-contract for the creation oi. a transfer or sale of the Property. This       the remaining provisions will still be enforceable.
  right is subject to the restrictions imposed by federal law (12 C.F.R. Pt'
  591), as applicable.                                                                3I.INTERPRETAT|ON. Whenever used, the singular includes the plural
                                                                                      and the plural includes the singular, The section headings are for
  24. AMENDMENTS. Generally, the terms of this Agreement cannot be                    convenience only and are not to be used to interpret or define the terms
  changed. You may, however, make the following changes:                              of this Agreement.


  HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                       (page 3 of 5)
  E4GE         O 2O0o Bankers Systems, lnc., St. Cloud, l\4N Form USAA-HE 9/5/2003
                                                                                               additional debt, or lmay be penalized by a fine of up to $500'00.
                                                                                                                                                                       or
                                                                          DOCUMENTS'
32, NOTICE, FINANCIAL REPOHTS, AND ADDTTIONAL                            by.deliverins it      imorisonment      for up to 6-mintfrs for failing to do so as pro.vided in
il;i;;;;fi;;*lie'r"qltrea           Lv-'ru*,'u"v-"otice   will  be siven                       'i'i?jioi'i;;ir,E'rul-propuriv Articre of the A-nnotated code of Maryland.
   ',i-r"iri".it
                 it uy ii,st'"tur" mair to the appropriate.      partv's address above,
Ji                                                                 to one Borrower will
or to anv other         address ol.ii,ilt"o'iii*ifing.
                                      "uri-eoito*"tt'
                                                           Notiie
                                                                                                M''rr*"i' ORAL AGREEME\II$ -OE- CO-MMITMENTS                         TO
il';##";'i;'           ;"-;;;"    i;                   l-will. inform  vou in writins ol
;;y;h;"g"           in     name,-iddreis     or other    application  information. I will       ldxN.'ivr ohiLY, Exier,tD cREDlr oR r-o-FoRB.EAB 8.9.U
                                                                                                Eru'rondrr,re hepAYrvlervr oF A .D-EBr INcLUDINE
                       my                                                                                                                                            .

 provide you any t,nrn.,ui-it"-t-.-."nt or inidrmation you request.and                AII
financial        statements    anJ   inf;i;ation   l--give   you   will be  correct             F'CbliiisEi-rci-ExreuD          oR RENEIM s-ucH DEBr ARE
;;;;l;;.-i;gr"" you   to sign. deliver.. and file anv-additional           documents or         iu'o r
                                                                                                       -
                                                                                                         E-m rb   cEAE L E. r o  P R oTE-cf           F-o. RE -o^\,v EEl
                                                                                                lNb uii -il-ErrtoEntANY
                                                                                                                R
I"iii?i""iton, [h"t       riay tonslder necessary'.to perfect, continue, and                                                                -Y-o-u -(
                                                                                                                            FRoM MI9U-NP-EFSTANDING                  oR
;;;;;;;        oul',s"iions ,i,ia", i[iJ LinJ oi creolt arid to confirm vour lien               ijisapFolrvrMetur.-                AGBE-El\4El-u.Ts wE REAcH
status on any Property. Time is      of the essence'
                                                                                                 6tivEnrttc 50EH'MATTERS ARE co-NTAINED                      lN rHls
33. CREDIT INFORMATION. I agree to supplv. vou                  with. *!?l-"-Y:l                ivtirrruc, WHIcH ts rHE cqryE-L-ETE AND                 ExcLUsIy-E
i";;*;ti"; 'creait. you
             yJu                    you  need to  decide  whether   to contrnue                  SIaiEiTI'Eruf OT THE AGREEMENT BETWEEN US-,
                                                                                                 Eidipi'-n5 wE MAY LArER AGREE lN wRlrlNG ro
                 reasonably    feel
ihi;'ii;;-;f      -r"a     rniiti marie requests fo.r this information without
;;;r; +;d;";lv]        *iri give me readonable time in which to supplv the                      MODIFY !T.
 information.
                                                                                               North Dakota:  lF PERMITTED BY APPLICABLE !4ry,,IH19-q9-U-GlTI9.ry
 California: lf the Property is located in California, as required
                                                                           by law' I am        iiliV' BE -i-rie
                                                                                                           "on riri'iS roR A PERSoNAL AcrloN AGAlNsr rHE
                                                                                                                                   lN ADDlrloN To orHER             REMEDIES
 ["i.Uv   notiti"d that  a negalivt-reOit     report reflectlng   on  my.credit    record      i;iiijnrSon        inorvrrsoRs
 ;;;i"     ;,;#itted   to     ci"oit  reporting  agency   if I fail to fulfill the terms       ALLOWED BY LAW.
 of my credit obligations. "
                                                                                                                                   B             t
 Utah: Notice of Negative Credit Report' As required bv mv.credit      Utah law' I am           8"6[i+'ffi flit So*E'9't' J ft s       PB Ho W       $i [,['tt='   ?,$fIAEUT
                                                                                   record       RATE.
 hereby notified that a
 ;;;   tj" submirted    to "";"i;;;t;i-iiefoii-'ette.9tlns.on
                           a  c"redit reporting  agency   if I fail to fulfill the  terms
 of  rhy credit  obligations.
                                                                                                ho#"t,l.Xxp"Jfr xtil*o"3o,,J#o[3,'3ffi !li%"I53.:",.sir"{nHA
 34. APPLICABLE LAW' You are a federal .savings bank located in
                                                                                   Texas'       ilYH;'lii' *ritih"ri"irdlniorce-a6le. -Nb other terms' or oral
 ii." A;;"-;"-"t,"lnt"rest rate and related charges are made pursuant.to,                       pJ""51l'"B"?st"r:ft q'35d"i]r'nli"HU:."?n3"?:ifl.,"J['i',r13
 ;;;;;"";;;J by-, the raws-6t rexas    and the United states of America'
 ih" E* the siate where the property is located will apply to the extent                        AEredment bnly by another iruritten agreement'
           "t
 legally required.
                                                                                                36'oTHERTERMS.lfchecked,thefollowingaddendaareattachedto
 State soecific text applies to the extent specific_ally provided above, if the                 and made a Part of this Agreement:
 F;;;;rt;l; i;ated in the specific jurisdiction referenced'
  Maryland:lagreethatthisLineofCreditissubjecttotheRevolvingCred.it
                                                                                                    A. fl    Automatic withdrawal
  i;;;;i;i;;.                jt
              oJ'Marvland ii*,            (Md'
                                         amended           Law ll code
                                                            Commercial                              8.tr     Credit lnsurance
  Ann., Title 12, Subtitle 9).                                                                      c.tr Discounted Rate
  35. STATE NOTICES. The following provisions apply to the extent the                               D.tr
  Property is located in the state referenced:
  Alaska: I am personally obligated and fully liable for the amount due under                   37. ADDITIONAL TERMS.
  inl. Aor"J*"ii. you har" tfle right to su6 on the Agreement and obtain        a
                         aqainst me f-or satisfaction of the amount due under
  "..r*."iiiraoment
  ine  Agie,i.dnt either-before or after a judicial foreclosure of the,mortgag-e
  Ji O",r",f of trust under Alaska Statutes-!5 09'45.170 through 09'45'22O'
  Maryland: lf the entire credit Limit is not disbursed at.this Agreement's
  exeiution, I may. at my option, pay Maryland recordation tax on the
  entire Credit Limit at closing, or I may pay Maryland recordation tax on
  anv initial advance at closing, and on any future advance at the tlme ol
        ir"n advance. lf I pay-the Maryland recordation tax on the entire
  "r6fr
  Credit Limit at closing, my tbtal tax liability will be satisfied, regardless.of
  the amount of any f-uture advances that may subse-quently .be made .by
  you to me. lf, hovirever, I elect to pay the required Maryland recordation
  iax as advances are made, I will have seven (7) days to file with the clerk
  of the court       where the security instrument            is   recorded    a   verif ied
  statement of the amount of the additional debt incurred as each advance
  is made, and I must pay the applicable Maryland recordation tax on that

                                                     IOWA:
                                         (For purposes of this Notice, "You" means Mortgagor)
         1. Do not sign this paper before you read it. 2. You are entitled to a copy of this paper. 3. You may prepay the unpaid
       balance at an| time without penalty and may be entitled to receive a refund of unearned charges in accordance with law.
      4. lf you prepay the unpaid balance, you may have to pay a minimum charge not greater than seven dollars and fifty cents.
  SIGNATURES. I understand that terms following                a   E   only apply if checked. By signing, I agree to the terms of this Agreement and acknowledge
  receipt of a copy of this Agreement.
  BORBOWER:


  X
      CAROLYN R. DONGES


  X




   HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                                     (page 4 of 5)
                                                                YOUR BILLING RIGHTS
                                                     KEEP THIS NOTICE FOR FUTURE USE
This notice contains important information about your rights and our responsibilities under the Fair Credit Billing Act.
                                       Notify Us ln Case of Errors or O.uestions About Your Bill
lf you think your bill is wrong, or if you need more information about   a transaction on your bill, write us at the address listed on.your bill. Write to us
as soon as possible. We must hear from you no later than 60 days after we dent you the first bill on which the error or problem appeared. You can
telephone us. but doing so will not preserve your rights.
ln your letter, give us the following information: (a) Your name and account number, (b) The dollar amount of the suspected error. (c) Describe the
error and explain, if you can, why you believe there is an error. lf you need more information, describe the item you are not sure about.
lf you have authorized us to pay your bill automatically from your savings, checking or other account, you can stop the payment on any amount you
think is wrong. To stop the payment your letter must reach us three business days before the automatic payment is scheduled to occur,
                          Your Rights and Our Responsibilities After We Receive Your Written Notice
We must acknowledge your letter within 30 days, unless we have corrected the error by then. Within 90 days. we must either correct the error or
explain why we believe the bill was correct.
After we receive your letter, we cannot try to collect any amount you question, or report you as delinquent. We can continue to bill you for the amount
you question, including finance charges, and we can apply any unpaid amount against your Credit Limit. You do not have to pay any questioned
amount while we are investigating, but you are still obligated to pay the parts of your bill that are not in question
lf we find that we made a mistake on your bill, you will not have to pay any finance charges related to any questioned amount. lf we didn't make a
mistake. you may have to pay finance charges, and you will have to make up any missed payments on the questioned amount. ln either case. we will
send you a statement of the amount you owe and the date that it is due.
lf you fail to pay the amount that we think you owe, we may report you as delinquent. However, if our explanation does not satisfy you and you write
to us within ten days telling us that you still refuse to pay, we must tell anyone we report you to that you have a question about your bill, And. we
must telt you the name of anyone we reported you to. We must tell anyone we report you to that the matter has been settled between us when it
finally is.
lf we don't follow these rules, we can't collect the first $50 of the questioned amount, even if your bill was correct.


                                                                    FEES APPENDIX

ADDTTTONAL FINANCE CHARGES. I agree           to pay, or have paid, the following ADDITIONAL FINANCE CHARGES:
    o E      Origination Fee. An origination fee of
    r E      Points.


OTHER FEES AND CHARGES. I agree           to pay, or have paid, the following additional fees and charges:
    o K      Recording Fee.           $          11.00 POC      .


    o E      Appraisal Fee.           $

    o E      Titt" Search Fee.        $

    on       T"*"".                   I                  o.oo
    en       Titt" lnsurance.         $

    o E      Annual Fee. A fee   of   $                         due annually in order to continue this Line of Credit. You will add this amount to my Loan
        Account Balance
    r E     Returned Check Charge. A charge not to exceed $ 1 5'00                          for each check or negotiable order     of withdrawal I issue in
        connection with this Line of Credit that is returned because it has been dishonored.
    o   X    rlooa Determination Fee. $
    a   tr
    o   tr
    o   tr
    a   tr
    a   tr




 HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                  lpage 5 of 5)
     ADDENDUM TO HOME EQUTTY LINE OF CREDIT AGREEMENT

                                   Dated December 20,2005

                                                                                             into
This Addendum to Home Equity Line of Credit Agreement (the "Addendum") is incorporated
                                                                             Home Equity Line
and amends and supplements theHome Equity Line of Credit Agreement/Texas
of Credit/Equity Line of Credit Agreement and Disclosure dated December 20, 2005 between
usAA Federal Savings Bank and GAROLYN R. DONGES and wILLIAM R. DONGES
evidencing a home equrty mortgage loan to CAROLYN R. DONGES and
                                                                                WILLIAM R'
                                                                            shall have the same
D9NGES (the "Credit Agreement"). Terms defined in the Credit Agreement
                                                                                    afiy contrary
meaning in this Addendum unless expressly stated to the contrary. Notwithstanding
languagi in the Credit Agreement, the following terms shail apply'

                                                                                      portion of my
Upon my request and at my option, and with your consent, I may convert all or a
Loan Account Balance to a segment within my Loan Account          Balance  (a "Fixed Segment")    that
will bear a fixed rate of interest for a certain period of time and require me to repay it at a fixed
                                                                                          the sum of
monthly payment in addition to my Minimum Payment (my "Fixed Segment Payment";
my Minimum palmrent and my Fixed Segment Payrnent being my "Total Palnnent").
                                                                                       I may choose
                                                                                            length of
the length of the Fixed Segment as a certain number of months, subject to a minimum
twelve months and a maximum length of 180 months, and the rnaturity date of any Fixed Segment
may not extend beyond the Maturity Date of my Credit Agreement. You will determine the fixed
rate of interest for a particular Fixed Segment as the value of the Index on the date of my request
plus a margln in accordance with the following schedule:




 Length of Fixed Segment               Margrn

  12 months to 36 months                3.50 percentage points
  37 months   to 48 months              3.75 percentage points
  49 months   to 60 months              4.00 percentage points
  61 months   to 72 months              4.25 percentage points
  73 months   to 180 months             4.50 percentage points


The Index for the Fixed Segment will be the Three-year Treasury Weekly Average Annualized
Interest Rate as published in the Wall Street Journal Key Interest Rate section on the third Tuesday
of the month previous to my request or the third Wednesday of the month previous to my request if
the third Tuesday follows a Federal Reserve Board Monday holiday. However, from time to time
you may offer lower rates or other features.

The minimum amount that I can convert is $4,000. I may not obtain more than five Fixed Segments
in any year, and I may not have more than frve Fixed Segments outstanding on my Loan Account
Balance at orry one time. Once I have established a particular Fixed Segment, I cannot add
subsequent converted amounts to it. The aggregate principal amount of a1i Fixed Segments and my
remaining Loan Account Balance outstandin g at any time during the term of my Line of Credit wiil
not excoed my Crodit Limit.
payments on any Fixed Segment will be due monthly as part of my Total Pa5rment, and repayment of
each Fixed Segment must occur by the maturity date of the appiicable Fixed
                                                                              Segment. The a:nount
of each -orrthly Fixed Segment Payment will be based on an amortization of the amount of the
Fixed Segment over the number of months of the Fixed Segment's length, which you will set in
accordance with my instructions, subject to the limitations described herein. The Total Payment due
on my account will be the sum of the Fixed Segment Payment(s) and the required Minimum
payrnlnt on the variable rate credit line portion of my Loan Acoount Balance (my "Li:re Balance"), if
any, as indicated on my periodic statement.

 If I have estabiished one or more Fixed Segments, each Total Paylent I make will be allocated first
to my required Minimum Payment due on my Line Balance, if any, then to payrnents due on all
Fixei Segments in the order of age of the Fixed Sbgments, with the oldest Fixed Segment first.
Unless otlerwise required by applicable law, each payment I make will be applied within each Fixed
Segment and within the remainder of my Loan Account Balance fust to any charges (other than late
charges) I owe other than principal and interest, then to interest that is due and finaily to principal.
Late charges will not be deducted from my Total Payment, but will be collected separately. If I remit
an amount in excess of the required Totai Payment for any month, the excess willbe allocated f,rst to
any late charges owing, then to the Line Balance, if any, then to the principal balances of the Fixed
Segments in the order of age of the Fixed Segments, with the oldest Fixed Segment first.

I may direct you in writing to allocate the excess amount to one or more specified Fixed Segments if
you ieceive my direction no later than the day you receive my payment amount. My Total Paynent
ior the succeeding month will not be delayed because of any excess payment. As and when the
amounts I pay are allocated to the principal balance of any Fixed Segment, the available credit on my
variable rate credit line will increase in an equivalent amount, not to exceed the Credit Limit.

Lines   of Credit Secured by TexasProperties. Notwithstanding the foregoing, if my Credit
Agreement is a Texas Home Equrty Line of Credit, I may only obtain a Fixed Segment conversion
audng my Draw Period, and the maturity date of any Fixed Segment will not extend beyond the
expiration of the Draw Period.

I will contact you by telephone or in writing to request a Fixed Segment or accept a promotional offer
for a Fixed Segment. I agree that the confirmation notice noting the terms of my Fixed Segment that
you mail me following your receipt of my Request will constitute the controlling record of my
 Request and of our agreement for the Fixed Segment.

 Except to the extent that this Addendum modifies the terms of the Credit Agreement, ail terms of the
 Credit Agreement and the MortgagelDeed of TrustlDeed to Secure Debt ("Seourity Instrument") aro
 ratified and confirrned and shall remain in full force and effect. The Security Instrument will continue
 to secure each Fixed Segment and the Line Balance as each exists from time to time, and in the event
 of defauit, you may exercise your rights as described in the Security Instrument against any and all
 Fixed Segments and the Line Balance. To the extent of any conflict between the Credit Agreement
 and this Addendum, this Addendum controls.




 CAROLYN R. DONGES                      Date               WILLIAMR.DONGES                         Date
     USAA FEDERAL SAVINGS BANK                                                                                                       Loan   Number       821 1 1055
        Home Equity Loan Servicing                                            CAROLYN R. DONGES                                      ApplicationNumber           431534
        1 0750 McDermott Freeway                                              WILLIAM R. DONGES                                      Agreement Date December 20, 2005
       San Antonio, TX 78288-0589                                        5514 N CRESCENT                RIDGE DR
        Telephone: (800) 531-8065                                              TUCSON.            AZ 85718                            credit Limit   $   183,800.00

                         Lender                                                      Borrower                                         Maturity P61g April 9, 2024
                                                          HOME EOUITY LINE OF CREDIT AGREEMENT

meanings.                                                                                          accrue immediately when you make an advance to me. To figure the
  A. Pronouns. The         pronouns "1." 'meu and "my" refer to all                                finance charge for each Billing Cycle. a daily periodic rate is multiplied by
     Borrowers signing this Agreement. jointly and individually. and each                          the Daily Balance each day. Then at the end of the Billing Cycle we add
     other person or legal entity that agrees to pay this Agreement. "You"                         all the daily finance charge amounts for the Billing Cycle together. To
     and "your" refer to the Lender, or any person or legal entity that                            figure the Daily Balance, you first take the unpaid principal balance of my
     acquires an interest in the Line of Credit.                                                   account at the beginning of each day, add any new advances. and
     B. Agreement. Agreement refers to this Home Equity Line of                      Credit        subtract any payments or credits that apply to debt repayment.
     Agreement,          and any extensions, renewals. modifications or                            8.   PERIODIC BATE     AND ANNUAL PERCENTAGE RATE. The periodic
     substitutions of it.
     C, Billing Cycle. Billing Cycle means the interval between the days or                        rate used in calculating the Finance Charge is 0.0184931! o7" 6n6
     dates of regular periodic statements.                                                                                                                6.75000000 y".
                                                                                                   the corresponding Annual Percentage Rate is
     D. Credit Limit. Credit Limit means the maximum amount of principal
     you will permit me to owe you under this Line of Credit, at any one                           The annual percentage rate includes interest and not other costs.
     time. My Credit Limit is stated at the top of this Agreement.                                 9. VARIABLE RATE. The annual percentage rate may change. lt will be
     E. Line of Credit. Line of Credit refers to this transaction generally,
     including obligations and duties arising f rom the terms of                        all        the value of the lndex described as the highest rate on corporate loans
     documents prepared or submitted for this transaction such                          as         posted by at least 75a/o of the USA's 30 largest banks and known as The
     applications, security agreements, disclosures, and this Agreement.
     F. Loan Account Balance, Loan Account Balance means the sum of                                Wall Street Journal Prime Rate, plus - 0.5000 0/o percentage points.
     the unpaid principal balance advanced under the terms of this                                     A, Rate Changes. The annual percentage rate may increase if the
     Agreement. finance charges, fees. and other charges that are due.                                  lndex rate increases. An lndex rate increase will result in a higher
     and other amounts advanced to me or others under the terms of this                                 finance charge and  it may have the effect of increasing my periodic
     Line   of Credit.                                                                                  Minimum Payment. A decrease in the lndex rate will have the
     G. Property. Property means any real or personal property that                                     opposite effect as an increase. An lndex rate increase or decrease
     secures my obligations under this Line of Credit.                                                  will take effect on the first day of the following Billing Cycle. The
                                                                                                        annual percentage rate can increase or decrease monthly after
Other important terms are defined throughout this Agreement.                                            remaining fixed for 1 dav                                       . lf the
                                                                                                        lndex rate changes more frequently than the annual percentage rate,
2,  PROMISE TO PAY. I promise to pay to you or your order, at your                                      you will use the lndex rate in effect on the day you adjust the annual
address, or at such other location as you may designate, so much of the                                 percentage rate to determine the new annual percentage rate, In such
Credit Limit as may be advanced under this Agreement, plus finance                                      a case, you will ignore any changes in the Index rate that occur
charges, fees, charges, costs, and expenses as described in this Line of                                between annual percentage rate adjustments.
Credit.                                                                                                 B,   Rate Change Limitations. Annual percentage rate changes are
                                                                                                        subject to the followinq limitation:
                                                                                                           'Lifetime
3.   AGREEMENT TERM. This Agreement begins on                       the Agreement Date                               Cap. The-maximum Annual Percentage Rate that
                                                                                                             can apply during the term of this Line of Credit is 16.0% or the
and continues until the Maturity Date.                    I   may request advances for                       maximum annual percentage rate allowed by applicable law,
      220     Months              (Draw Period) beginning on the Agreement Date,                             whichever is less.

                                                                                                   10. FEES AND CHARGES. I agree to pay, or have paid, the fees and
4, ADVANCES, I may request advances by the following methods:                                      charges listed in the FEES APPENDIX that appears at the end of this
   A, I write a Convenience Check that you have given me for that                                  Agreement.
   purpose.
   B. I request a withdrawal in person, by phone, or by mail.                                      11. PAYMENT DATE. During the term of this Agreement. a Minimum
You will make the advance by advancing the amount directly to me.                                  Payment will be due on or before the Payment Date indicated on my
depositing it in my transaction account. or by paying a designated third                           periodic statement for any Billing Cycle in which there is an outstanding
person      or account. You will record the amount as an advance                       and         balance on my account. My Minimum Payments will be due monthly.
increase my Loan Account Balance,
                                                                                                   12. MINIMUM PAYMENT. On or before each Payment Date. I agree to
5.   ADVANCE LIMITATIONS, You do not have                        to
                                                    make any advances                              make a payment of at least the Minimum Payment amount.
during any period in which I have a right to cancel. Subject to the                                    A. Minimum Payment Amount. The Minimum Payment will equal the
limitations contained in this Agreement, when I request an advance you                                  following:
will advance exactly the amount I request.                                                                   (1) X Option 1. The amount of      accrued finance charges on the
6.  CREDIT LIMIT. Subject to the terms and conditions of this                                                last day of the Billing Cycle.
Agreement. I may borrow on this Line of Credit up to the Credit Limit.                        I
                                                                                                             (2) E Option 2. 1.5 percent of the Daily Balance on the last day
agree not to request or obtain an advance that will cause the unpaid
principal of my Loan Account Balance to exceed the Credit Limit. I                                           of the Billing Cycle or $100.00, whichever is greater.
understand that you will not ordinarily grant a request for an advance that                             B. Payment At Maturity. On the Maturity Date I must pay the entire
would cause the unpaid principal of my Loan Account Balance to be                                       outstanding Loan Account Balance.
greater than the Credit Limit, but that you may, at your option, grant such
i request without obligating yourselves to do so in the future.     My Credit                      13. PRINCIPAL REDUCTION. Under Option 1 the Minimum Payment will
Limit will not be increased if I overdraw the Line of Credit. lf I exceed the                      not reduce the principal balance outstanding on my Loan Account
Credit Limit, I agree to pay the amount by which the unpaid principal of                           Balance. Under Option 2 the Minimum Payment may not fully repay the
my Loan Account Balance exceeds the Credit Limit immediately, even if                              principal balance outstanding on my Loan Account Balance.
you have not yet billed me. Any sums in excess of the Credit Limit will
not be secured by the Property, unless thev are for accrued but unpaid                             14. FINAL PAYMENT. At maturity under Option 1, I will repay the entire
interest or expenditures made pursuant to the security instrument                                  outstanding Loan Account Balance in a single payment. At maturity under
securing the Property.                                                                             Option    2, I may have to     repay the entire outstanding Loan Account
                                                                                                   Balance in a single payment.


HOME EOUITY VARIABLE DRAW AGREEMENT
EdE            O 2ooo Bankers Systems. lnc., St. Cloud,   MN Form USAA-HE 9i5i2003                                                                                    base I of 5l
At that time you may, but are not obligated to, refinance this Line of                       the reasonable aftorneys' fees you incur to collect this debt as awarded
Credit. lf you do refinance this Line of Credit at maturity, I understand                    by any court exercising jurisdiction under the Bankruptcy Code.
that I may have to pay some or all of the closing costs normally
associated with a new loan.                                                                  I agree to these additional terms. if the Property is located in the state
                                                                                             referenced:
I5,ADDITIONAL PAYMENT TERMS.                    lf my Loan Account Balance on a
Payment Date is less than the Minimum Payment amount, I must pay only                        Alabama or lowa: Expenses include, but are not limited to, court costs
the amount necessary to reduce my Loan Account Balance to zero. lf                       I   and other legal expenses.
otherwise fail to fully pay the Minimum Payment amount, you rnay, but
are not required to, advance money to me to make the payment, All the                        Alaska, Arizona. Michigan, Mississippi, Nebraska, New Mexico, Nevada,
terms o{ this Agreement will apply to such an advance. I can pay off all                     Oregon, Pennsylvania, Vermont, or Washington: Expenses include, but
or part of what I owe at any time. I must continue to make my periodic                       are not limited to, attorneys'fees, eourt costs and other legal expenses.
Minimum Payment so long as I owe any amount, Unless otherwise agreed
or required by applicable law, payments and other credits will be applied                    Arkansas: Expenses include, but are not limited to, reasonable attorneys,
first to any charges I owe other than principal and finance charges, then                    fees (as determined under Ark. Code Ann. 5 16-22-308), court costs,
to any finance charges that are due, and finally to principal. No late                       and other legal expenses. lf not paid immediately, these expenses will
charge will be assessed on any payment when the only delinquency is                          bear interest from the date of payment until paid in full at the same
due to late fees assessed on earlier payments and the payment is                             interest rate in effect as provided in the terms of this Agreement,
otherwise a full payment.
                                                                                             California: Expenses are limited        to the costs actually   incurred for
                                                                                             recording, mailing. publishing, and posting legally required notices. costs
16. SECURITY. You have secured my obligations under this Line of Credit                      of postponement not to exceed $50, litigation or trustee sale fees, and
by taking a security interest (by way of a separate security instrument                      attorneys'fees allowed by law.
dated December 20, 2005                                       ) in the following Property:   Colorado or South Carolina: Expenses include, but are not limited to,
                                                                                             reasonable attorneys' fees not in excess of 1 5 percent of the unpaid debt
5514 N CRESCENT RIDGE                 DR                                                     after   def   ault and referral   to an attorney who is not your salaried
TUCSON, AZ 85718                                                                             employee.

                                                                                             Connecticut: Expenses include, but are not limited to, your reasonable
                                                                                             attorneys' fees arising after the commencement of a lawsuit. up to 15
                                                                                             percent of the entered judgement so long as the fees arise from an
Property securing any other loans that I have with you may also secure                       attorney who is not your salaried employee, court costs and other legal
this Agreement.                                                                              expenses.

17. PROPERTY INSURANCE. lwill insure or retain insurance coverage on                         District    of Columbia or North Carolina: Expenses include, but are not
the Property and abide by the insurance requirements of any security                         limited    to, reasonable attorneys' fees not exceeding 1 5 percent of the
instrument securing this Line of Credit.                                                     outstanding balance of this Agreement.

18. DEFAULT, I will be in default if any of the following occur.                             Florida: Expenses include, but are not limited tor attorneys'fees of 1O
    A,    Payments, I Jail to make a payment as required by this                             percent of the principal sum due or a larger amount as the court judges
    Agreement. lf the Property is located in lowa I will be in default if I                  as reasonable and just, court costs, and other legal expenses.
    fail to make a payment within 10 days of its due date.
    B. Property. My action or inaction adversely affects the Property or                     Georgia: Expenses include, but are not limited to, attorneys' fees, court
    your rights in the Property.                                                             costs, and other legal expenses. lf this debt is collected by or through an
    C. Fraud. I engage in fraud or material misrepresentation in                             attorney after maturity, I agree to pay 1 5 percent of the principal and
    connection with this Line of Credit. This will not be an event of                        interest owing as attorneys' fees.
    default if the Property is located in ldaho, lowa, Kansas, Maine,
    Missouri, or South Carolina.                                                             Hawaii. Massachusetts, Montana, Rhode lsland, Tennessee, or Utah:
                                                                                             Expenses include, but are not limited to, reasonable attorneys' fees, court
19. REMEDIES. After I default, and after you give any legally required                       costs, and other legal expenses.
notice and opportunity to cure, you may at your option do any of the
following:                                                                                   ldaho, Indiana, or Wyoming: Expenses include. but are not limited to.
     A. Termination and Acceleration, You may terminate this Line of                         reasonable attorneys' fees after default and referral to an attorney who is
     Credit and make all or any part of the amount owing by the terms of                     not your salaried employee.
     this Agreement immediately due.
     B, Advances. You may temporarily or permanently prohibit any                            lllinois: Expenses include reasonable attorneys' fees.
    additional advances.
    C. Credit Limit. You may temporarily or permanently reduce the                           Kansas: Expenses include, but are not limited to, collection agency fees
    Credit Limit.                                                                            or attorneys' fees and other court costs and legal expenses up to 1 5
    D, Additional Security. You may demand additional security or                            percent of the unpaid amount due and payable if referred to someone
    additional parties to be obligated to pay this Agreement.                                other than a salaried employee,
    E. lnsurance Benefits, You may make a claim for any and all
    insurance benefits or refunds that may be available on my default.                       Kentucky: Expenses include, but are not limited to. reasonable attorneys'
    F. Payments Made On My Behalf. You may make amounts advanced                             fees as provided by law, and court costs. This amount does not include
    on my behalf immediately due, and you may add these amounts to                           attorneys' fees for your salaried employee.
    the Loan Account Balance.
    G. Sources. You may use any and all remedies you have under                              Louisiana: Expenses include attorneys' fees not in excess of 25 percent
    applicable law or any agreement securing this Agreement.                                 of the unpaid debt after default and referral to an attorney for collection.

Except as otherwise required by law, by choosing a remedy you do not                         Maryland: Expenses include, but are not limited to, reasonable attorneys'
give up your right to use another remedy. You do not waive a default if                      fees (if not paid to your salaried employee). court costs and other legal
you choose not to use a remedy, By electing not to use any remedy you                        expenses.
do not waive your right to later consider the event a default and to use
any remedies if the default continues or occurs again.                                       Maine: Expenses include, but are not limited to, your attorneys' fees not
                                                                                             in excess of 1 5 percent of the unpaid debt after referral to an attorney
20. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after                                     who is not a salaried employee of yours (unless this loan constitutes a
default, to the extent permitted by law. I agree to pay all expenses of                      supervised loan under the Maine Consumer Credit Code), and reasonable
collection, enforcement or protection of your rights and remedies under                      attorneys'fees, legal expenses and other reasonable costs incurred in
this Agreement. All fees and expenses will be secured by the Propertv.                       realizing on the Property securing the Agreement.
Unless the Property is located in Arkansas or Minnesota these expenses
are due and payable immediately, and if the expenses are not paid                            Minnesotar Expenses include, but are not limited to, attorneys' fees, court
immediately, they will bear interest from the date of payment until paid in                  costs and other legal expenses. lf not paid immediately, these expenses
full at the highest rate in effect as provided for in the terms of this                      will bear interest from the date of payment until paid in full at the
Agreement. Unless the Property is located in New Hampshire, to the                           contract interest rate      in effect as    provided   in the terms of    this
exlent permitted by the United States Bankruptcy Code, I agree to pay                        Agreement.


HOME EOUITV VARIABLE DRAW AGREEMENT
                                                         MN   Form USAA-HE 9l5l2oo3
                                                                                                                                                               (page 2 of 5)
ffifu       o 2ooo   Bankers Systems, lnc., St. Cloud,
Missouri: Expenses include, but are not limited to, attorngys'-fees, not in                    A. You may make changes that I agree to in writing at the time of
excess of 1 5 percent of the amount due and payable, if referred to an                         the change.
attorney who is not your salaried employee, together with any assessed                       . B. You may make changes that will unequivocally benefit me.
court costs.                                                                                   C. You may make insignificant changes.
                                                                                               D. You may change the lndex and margin if the original lndex
New Hampshire: Expenses include. but are not limited to, reasonable                            becomes unavailable. Any new index will have an historical
attorneys''fees, cor"irt costs and other legal expenses. I will recover                           movement substantially similar to the original lndex, and together
reasonable attorneys' fees if I prevail in an action brought by either of us                      with the new margin, produce an annual percentage rate substantially
on this Agreement. lf I am partially successful in such an action. the court                      similar to the rate in effect at the time the original lndex became
may withhold from you an amount for attorneys' fees considered                                    unavailable.
eqriitable by the court. This provision also shall apply if I file a petition or                  E. You may     make changes that are described elsewhere in this
other claim for relief under any bankruptcy rule or law of the United                             Agreement,
States, or if such petltion or other claim for relief is filed against me by
another.                                                                                    25. TERMINATION. I may terminate this Line of Credit at any time upon
                                                                                            written notice to you. Termination by one Borrower terminates the Line of
Ohio or Virginia: Expenses include (unless prohibited by law) reasonable                    Credit for all Borrowers. Termination will not affect my obligation to repay
attorneys' fees, court costs and other legal expenses.                                      advances made prior to the termination, nor will it alter my duties to
                                                                                            perform under the terms of an instrument securing this Agreement until
Oklahoma: Expenses include, but are not limited to. court costs, and                        such instrument is released. Upon termination I will return to you any
other legal expenses. Expenses do not include attorneys'fees except as_                     remaining Convenience Checks in my possession that were issued or
awarded by a court in accordance with other (non UCCC) statutes of                          used in connection with the Line of Credit.
Oklahoma.
                                                                                            26. WAIVERS AND CONSENT. To the extent not prohibited by law and
South Dakota: Expenses include, but are not limited to, court costs and                     except for any required notice of right to cure for the {ailure to make a
other legal expendes. including any reasonable attorneys'fees if allowed                    required payment, I waive protest, presentment for payment. demand,
by law.                                                                                     notice of acceleration. notice of intent to accelerate and notice of
                                                                                            dishonor. To the extent not prohibited by law, I and any other party to
West Virginia: Expenses include all costs and fees authorized by law.                       this Line of Credit. also consent to the following actions that you may
21. SUSPENSION OF CREDIT AND REDUCTION OF CREDIT LIMIT' You                                 take, and waive defenses that may be available based on these actions,
may temporarily prohibit me from obtaining additional advances or reduce
                                                                                            or based on the status of a party to this Line of Credit.
my Credit Limii during any period in which any of the following are                    in         A. You may renew or extend payments on this Agreement
                                                                                                  regardless of the number of such renewals or extensions.
effect.                                                                                           B. You may release any Borrower or other person who may be liable
    A,  The value of the Property securing this Line of Credit declines                           for the indebtedness under this Agreement.
    significantly below its appraised value for purposes of this Line of                          C, You may release, substitute or impair any Property securing this
     Credit;
                                                                                              .   Agreement.
     B. You    reasonably believe that I will not be able to meet the                             D. You may invoke your right of set-off.
     repayment requirements under my Line of Credit due to a material                             E, You may enter into any sales or repurchases of this Agreement to
     change in my financial circumstances;                                                        any person in any amounts and I waive notice of such sales or
     C. l-am in ciefault of a material obligation under this Line of Credit. I                    repurchases.
     understand that you consider all of my obligations to be material.                           F, I agree that any Borrower is authorized to modify the terms of
     Categories of obligations that you consider material include, but are                        this Agreement or any other Line of Credit document.
     not limited to: mybbligation to not commit fraud or misrepresentation                        G. You may inform any party who guarantees this Line of Credit of
     in connection with this Line of Credit; my obligation to meet the                            any loan accommodations, renewals, extensions, modifications,
     repayment terms of this Line of Credit; my obligation to.not.adversely                       substitutions, or future advances.
     afieit the Property or your rights in the Property; my obligation to pay                     H. Georgia: lf the Property is located in Georgia, I waive my right to
     fees and charges; my advance obligations; my obligation to fulfill the                       the benefit of exemption as to my Property securing, or to secure.
     terms of the-instrument securing this Agreement. and any other                               this Agreement.
     security instruments on the Property; my obligation to notify you; and                       L lndiana: lf the Property is located in lndiana, I give up any rights   I


     my obligation to provide you with information;                                               may have under any valuation and appraisement laws which apply to
     D. Gorlernment action prevents you from imposing the annual                                  me,
     percentage rate provided for in this Agreeme.nt;
     E. fne priority of your security interest is adversely affected by                     No delay or forbearance on your part in exercising any of your rights or
     governm6nt aciion to the extent that the value of the security interest                remedies will be construed as a waiver by you, unless such waiver is in
     ls less than 120 percent of my Credit LimiU                                            writing and is signed by you.
     F. The      maximum annual percentage rate allowed under this
     Aqreement is reached;                                                                  27.TAX DEDUCTIBILITY. I should consult a tax advisor regarding the
     GI You are notified by a regulatory agency that continued advances                     deductibility of interest and charges under this Line of Credit.
     constitute an unsafe and unsound practice; or
     H. Any Borrower requests a suspension of credit privileges.                            28. PERIODIC STATEMENTS. lf I have an outstanding balance on my
                                                                                            account or have any account activity, you will send me a periodic
 ln order to   reinstate my credit privileges under the original terms of this              statement at the end of each Billing Cycle. This periodic statement will
 Agreement. I must send you a written request to that effect- My cre.dit                    reflect, among other things, credit advances, finance charges, other
 pri-vileges will only be reinstated if you determine that the condition which              charges. payments made, other credits, my previous account balanie and
 baused you to prohibit                              and/or reduce the Credit
                    'exists. additional extensionsreport                                    my new account balance. The periodic statement will also identify my
 Lirnit no longer            lf appraisal or credit       fees are incurred in              Minimum Payment for the cycle and the date it is due {Payment Date).
 making this ietermination, you may (if allowed by applicable law) charge
 me suih fees. lf credit privileges were suspended at my request. they                      29. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS' My
 need not be reinstated unless all Borrowers request reinstatement.                         obligation to pay this Line of Credit is independent of the obligation of any
                                                                                            other person who has also agreed to pay it. You may sue me alone, or
 22. SET-OFF, You may set-off any amount due and payable under the                          anyone else who is obligated on this Line of Credit, or any number of us
 terms of this Agreem6nt against my right to receive money from you,                        together, to collect on this Line of Credit. Extending this Line of Credit or
 unless prohibited oy applicSble law. Foi example. your.right of.s-et-off                   new obligations under this Line of Credit, will not affect my duty under
 does not apply to an lndividual Retirement Account or other tax-deferred                   this Line of Credit and I will still be obligated to pay this Line of Credit.
 retirement account.                                                                        The duties and benefits of this Line of Credit will bind and benefit the
                                                                                            successors and assigns of you and me.
 Maine: [f I am in default, you may exercise your right of set-off after you
 give any legally required notice and opportunity to cure.                                  30. INTEGRATION AND SEVERABILITY. This Agreement is the complete
 23. DUE ON SALE. You may, at your option, declare the entire balance of                    and final expression of the agreement. lf any provision of this Agreement
                                                                                            is unenforceable, then the unenforceable provision will be severed and
 this Agreement to be immediately due and payable up-0r.1 th-e creation 0f,                 the remaining provisions will still be enforceable'
 or thelontract for the creation of, a transfer or sale of the Property. This
 right is subject to the restrictions imposed by federal law (12 C'F'R' Pt'                  31.INTERPRETATION. Whenever used, the singular includes the plural
 591), as applicable.
                                                                                             and the plural includes the singular. The section headings are for
                                                                                             convenience only and are not to be used to interpret or define the terms
 24. AMENDMENTS. Generally, the terms of this Agreement cannot be
 changed. You may, however, make the following changes:                                      of this Agreement.



 HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                              (page 3 of 5)
  ffiAig.      o2ooo   Bankers Systems,   Inc, St. cloud, MN Form usAA-HE   91512003
32, NOTICE, FINANCIAL REPORTS, AND ADDITIONAL DOCUMENTS.                                           additional debt, or I may be penalized by a fine of up to $500.00 or
Unless otherwise required by law, any notice will be given by delivering it                        imprisonment for up to 6 months for failing to do so as provided in
or mailing it by first class mail to the appropriate. party's ad-dress above..                      514-1012 of the Tax-Property Article of the Annotated Code of Maryland.
or to any-othei address designated in writing' No-tice to one Borrower will
be deenied to be notice to all Borrowers. I will inform you in writing of                          Missouri: ORAL AGREEMENTS OR COMMITMENTS TO
anv chanqe in my name, address or other application information. I will                            LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ordvide v:ou anv financial statement or information you request. All                               ENFORCING REPAYMENT OF A DEBT INCLUDING
f inancial statemirnts and information I give you will be correct and                              PROMISES  TO EXTEND OR RENEW SUCH DEBT ARE
complete. I agree to sign. deliver, and file any additional documents or                           NOT ENFORCEABLE. TO PROTECT YOU (BORROWER)
certiiications ihat you may consider necessary to perfect. continue, and                           AND US (LENDER) FROM MISUNDERSTANDING OR
preserve my obligations under this Line of Credit and to confirm your lien
status on any Property. Time is of the essence.                                                    DISAPPOINTMENT, ANY AGREEMENTS WE REACH
                                                                                                   COVERING SUCH MATTERS ARE CONTAINED IN THIS
33. CREDIT INFORMATION. I agree to supply you with whatever                                        WRITING, WHICH IS THE COMPLETE AND EXGLUSIVE
information you  reasonably feel you need to decide whether to continue
             'Credit,                                                                              STATEMENT OF THE AGREEMENT BETWEEN US,
this Line of          You will make requests for this information without                          EXCEPT AS WE MAY LATER AGREE IN WRITING TO
undue frequency. and will give me reasonable time in which to supply the                            MODIFY IT.
information.
                                                                                                   North Dakota: lF PERMITTED BY APPLICABLE LAW, THIS OBLIGATION
California: If the Property is located in California, as required by Iaw, I am                     MAY BE THE BASIS FOR           A   PERSONAL ACTION AGAINST THE
hereby notified that a negative credit report reflectin_g on my.credit record                      PROMISOR     OR PROMISORS IN ADDITION TO OTHER                REMEDIES
may 6e submitted to a ciedit reporting agency if I fail to fulfill the terms                       ALLOWED BY LAW,
of my credit obligations.
                                                                                                           NOTICE TO BORROWER: THIS DOCUMENT
                                                                                                   Pennsvlvania:
Utah: Notice of Negative Credit Report. As required by Utah law, I am                              CONTAINS PROVISIONS FOR A VARIABLE INTEREST
hereby notified that a negative credit report reflecting on my credit record                       RATE.
may be submitted to a credit reporting agency if I fail to fulfill the terms
of my credit obligations.                                                                          IOWA: lmoortantr Read before sionino. The terms of this
                                                                                                   Aoreement should be read
                                                                                                   Agreement                    carefullv because onl
                                                                                                                          rgad caref-ullv            only those
34. APPLICABLE LAW. You are a federal savings bank located in Texas.                               teYms in writino are enforceable. Nb other terms or oral
This Agreement's interest rate and related charges are-made pursuant.to.                                         c"ontained in this written contract mnav
                                                                                                   oromises not cbntained                                     be
and governed by, the laws of Texas and the United States of America.                               leoallv enforced. You
                                                                                                   lggally enforced,.      mav ghange
                                                                                                                      You.,may   chanqe          terms o)f 'this
                                                                                                                                            the ter
                                                                                                                                        -agreernent.
The law of the state where the Property is located will apply to the extent                        A[redment only by another 'larritten
legally required.
                                                                                                   36, OTHER TERMS. lf checked, the following addenda are attached
State specific text applies to the extent specific-ally provided above, if the                     and made a part of this Agreement:
Property is located in the specific jurisdiction referenced.

Marvland: I aqree that this Line of Credit is subject to the Revolving Credit                          A. E    Automatic Withdrawal
Provisions of-Maryland law, as amended (Md. Commercial Law ll Code                                     B.n     Credit lnsurance
Ann., Title 12. Subtitle 9).
                                                                                                       c.n     Discounted Rate
35. STATE NOTICES. The following provisions apply to the extent the
Property is located in the state referenced:
                                                                                                       D.tr
Alaska: I am personally obligated and fully liable for the amount due under                        37. ADDITIONAL TERMS.
this Agreemeht. You have the right to sue on the Agreement and obtain a
personal iudgment against me for satisfaction of the amount due under
the Agredment either before or after a judicial foreclosure of the,mortgag_e
or deeid of trust under Alaska Statutes 5 5 09.45.170 through 09.45.22O.
Maryland: If the entire Credit Limit is not disbursed at.this Agreement's
exeiution, I may. at my option, pay Maryland recordation tax on the
entire Credit Limit at closing. or I may pay Maryland recordation tax on
any initial advance at closing, and on any future .advance at the time of
eaih such advance. lf I pay the Maryland recordation tax on the entire
Credit Limit at closing, my total tax liability will be satisfied, regardless.of
the amount of any futurd advances that may subsequently be made.by
you to me. lf, however, I elect to pay the required Maryland.recordation
iax as advances are made, I will have seven (7) days to file with the clerk
 of the court       where the security instrument                 is   recorded   a    verif ied
 statement of the amount of the additional debt incurred as each advance
 is made, and I must pay the applicable Maryland recordation tax on that


                                      (For purposes of this Notice, "You" means Mortgagor)
      1. Do not sign this paper before you read it. 2. You are entitled to a copy of this paper. 3. You may prepay the unpaid
    balance at an! time wit'hout penalty and may be entitled to receive a refund of unearned charges in accordance with law.
   4. lf you prepay the unpaid balance, you may have to pay a minimum charge not greater than seven dollars and fifty cents.
 SIGNATURES. I understand that terms following                    aE      only apply if checked. By signing, I agree to the terms of this Agreement and acknowledge
 receipt of a copy of this Agreement.
 BORROWER:


 XXX
                                                                       WILLIAM R. DONGES




 HOME EOUITY VARIABLE DRAW AGBEEMENT
                                                                                                                                                                 (Page 4   of 5l
 E6;E          O 2000 Bankers Systems, lnc.. St. Cloud,   MN   Form USAA'HE 9/5/2003
                                                                             YOUR BILLING RIGHTS
                                                                  KEEP THIS NOTICE FOR FUTURE USE
This notice contains important information about your rights and our responsibilities under the Fair Credit Billing Act.
                                                Notify Us ln Case of Errors or Ouestions About Your Bill
lf you think your bill is wrong, or if you need more information about a transaction on your bill, write us at the address listed on your bill' Write to             us
as soon as possible. We must hear from you no later than 60 days after we sent you the first bill on which the error or problem appeared. You can
telephone us, but doing so will not preserve your rights.
ln your letter, give us the following information: (a) Your name and account number, (b) The dollar amount of the suspected error, (c) Describe the
error and explain, if you can. why you believe there is an error. lf you need more information, describe the item you are not sure about.
lf you have authorized us to pay your bill automatically from your savings, checking or other account. you can stop the payment on any amount you
think is wrong. To stop the payment your letter must reach us three business days before the automatic payment is scheduled to occur.
                               Your Rights and Our Responsibilities After We Receive Your Written Notice
We must acknowledge your letter within 30 days, unless we have corrected the error by then. Within 90 days, we must either correct the error or
explain why we believe the bill was correct.
After we receive your lefter, we cannot try to collect any amount you question, or report you as delinquent. we can continue to bill you for the amount
you question, including finance charges, and we can apply any unpaid amount against your Credit Limit. You do not have to pay any questioned
amount while we are investigating, but you are still obligated to pay the parts of your bill that are not in question.
If we find that we made a mistake on your bill, you will not have to pay any finance charges related to any questioned amount. lf we didn't make a
mistake, you may have to pay finance charges, and you will have to make up any missed payments on the questioned amount. ln either case, we will
send you a statement of the amount you owe and the date that it is due.
lf you fail to pay the amount that we think you owe, we may report you as delinquent. However, if our explanation does not satisfy you and you write
to us within ten days telling us that you still refuse to pay, we must tell anyone we report you to that you have a question about your bill. And, we
must tell you the name of anyone we reported you to, We must tell anyone we report you to that the matter has been settled betwean us when it
finally is.
lf we don't follow these rules, we can't collect the first $50 of the questioned amount, even if your bill was correct.


                                                                                   FEES APPENDIX

ADDTTTONAL FTNANCE CHARGES. I asree           to pay, or have paid, the following ADDITIONAL FINANCE CHARGES:
    o E       Origination Fee. An origination  fee of
    on        Points.


OTHER FEES AND CHARGES. I agree                     to pay, or have paid, the following additional fees and charges:
     a   K Recording Fee.                       s           11.00 POC .
     o   fl Appraisal Fee.                      $

     a   I ltt" search Fee.                     t
     a   E r"r"".                               $                      0.00   .

     o   n titt" lnsurance.                     I

     a   n Annual Fee. A fee of                 $                             due annually in order to continue this Line of Credit. You will add this amount to my Loan
         Account Balance
     o E   R"trrn"d Check Charge. A charge not to exceed S 1 5'00                          for each check or negotiable order of withdrawal                    I issue in
       connection with this Line of Credit that is returned because it has been dishonored.
     a E Rooa Determination Fee. $
     e   tr
     a   tr
     a   tr
     o   tr
     a   tr




 HOME EOUITY VARIABLE DRAW AGREEMENT
                                                                                                                                                             (page 5 of 5)
 ffifu         o 2ooo   Bankers systems, lnc.. St. cloud,   MN   Form usAA-HE 9/5/2003
     ADDENDUM TO HOME EQUTTY LII{E OF CREDIT AGREEMENT

                                   Dated Decembei 20,2005

This Addendum to Home Equity Line of Credit Agreement (the "Addendum") is incorporated into
and amends and supplements the Home Equity Line of Credit Agreement/Texas Home Equity Line
of Credit/Equity Line of Credit Agreement and Disclosure dated December 20r 2005 between
USAA Federal Savings Bank and CAROLYN R. DONGES and WILLIAM R- DONGES
evidencing a home equity mortgage loan to CAROLYN R. DONGES and WILLIAM R
DONGES (the "Credit Agreement"). Terms defined in the Credit Agreement shall have the same
meaning in this Addendum unless expressly stated to the contrary. Notwithstanding any contrary
ianguage in the Credit Agreement, the following terms shall apply.

Upon my request and at my option, and with your consent, I may convert all or a portion of my
Loan Account Balance to a segment within my Loan Account Balance (a "Fixed Segment") that
will bear a fixed rate of interest for a certain period of time and require me to repay it at a fixed
monthiy payment in addition to my Minimum Paynent (my "Fixed Segment Payment"; the sum of
my Minimum Pal.rnent and my Fixed Segment Payment being my "Total Payment"). I may choose
thl length of the Fixed Segment as a certain number of months, subject to a minimum length of
twelve months and a maximum length of 180 months, and the maturity date of any Fixed Segment
may not extend beyond the Maturity Date of my Credit Agreement. You will determine the fixed
rate of interest for a particular Fixed Segment as the value of the Index on the date of my request
plus a margin in accordance with the foliowing scheduie:




 Lenglh of Fixed Segment               Margin

  12 months to 36 months                3.50 percentage points
  37 months to 48 months                3.75 percentage points
  49 months to 60 months                4.00 percentage points
  61 months to 72 months                4.25 percentage points
  73 months to 180 months               4,50 percentage points


The Index for the Fixed Segment will be the Three-year Treasury Weekly Average Annualized
Interest Rate as published in the WalI Street Joumal Key Interest Rate section on the third Tuesday
of the month previous to my request or the third Wednesday of the month previous to my request if
the third Tuesday follows a Federal Reserve Board Monday holiday. However, from time to time
you may offer lower rates or other features.

The minimum amount that I can convert is $4,000. I may not obtain more than five Fixed Segments
in any year, and I may not have more than frve Fixed Segments outstanding on my Loan Account
Balance at any one time. Once I have established a particular Fixed Segment, I cannot add
subsequent converted amounts to it. The aggregate principal amount of all Fixed Segments and my
remaining Loan Account Balance outstanding at any time during the tenl of my Line of Credit will
not exceed my Credit Limit.
Payrnents on any Fixed Segment will be due monthly as part of my Total Payment, and repayrrent of
each Fixed Segment must occur by the maturity date of the applicable Fixed Segment. The amount
of each monthly Fixed Segment Payment wiil be based on an amortization of the amount of the
Fixed Segment over the number of months of the Fixed Segrrent's length, which you will set in
accordance with my instructions, subject to the limitations described herein. The Total Payrnent due
on my account will be the sum of the Fixed Segment Payment(s) and the required Minimum
Payment on the variabie rate credit line portion of my Loan Account Balance (my "Line Balance"), if
any, as indicated on my periodic statement.

If I have established one or more Fixed Segments,    each Total Payment   I make will be allocated first
to my required Minimum Payment due on my Line Balance, if any, then to payments due on all
Fixed Segments in the order of age of the Fixed Segments, with the oldest Fixed Segment first.
Unless otherwise required by applicable law, each payment I make will be appiied within each Fixed
Segment and within the remainder of my Loan Account Balance flrst to any charges (other than late
charges) I owe other than principal and interest, then to interest that is due and finally to principal.
Late charges will not be deducted from my Total Payment, but will be collected separately. If I remit
an amount in excess of the required Total Payrnent for any month, the excess willbe allocated fust to
any late charges owing, then to the Line Balance, if any, then to the principal balances of the Fixed
Segments in the order of age of the Fixed Segments, with the oldest Fixed Segment first.

I may direct you in writing to allocate the excess amount to one or more specified Fixed Segments if
you receive my direction no later than the day you receive my payment arnount. My Total Paynent
for the succeeding month will not be deiayed because of any excess paln:rent. As and when the
amounts I pay are allocated to the principal balance of any Fixed Segment, the availabie credit on my
variable rate credit line will increase in an equivalent amount, not to exceed the Credit Limit.

Lines   of Credit  Secured by Texas Properties. Notwithstanding the foregoing, if my Credit
Agreement is a Texas Ilome Equrty Line of Credit, I may only obtain a Fixed Segment conversion
during my Draw Period, and the maturity date of any Fixed Segment will not extend beyond the
expiration of the Draw Period.

I will contact you by telephone or in writing to request a Fixed Segment or accept a promotional offer
for a Fixed Segment. I agree that the confirmation notice noting the terms of my Fixed Segment that
you mail me following your receipt of my Request will constitute the controltng record of my
Request and of our agreement for the Fixed Segment.

Except to the extent that this Addendum modifies the tenns of the Credit Agreement, all terms of the
Credit Agreement and the Mortgage/Deed of Trust/Deed to Secure Debt ("Security Instrument") are
ratified and confirmed and shall remain in full force and effect. The Security Instrument will continue
to secure each Fixed Segment and the Line Balance as each exists from time to time, and in the event
of default, you may exercise your rights as described in the Security Instrument against any and all
Fixed Segments and the Line Balance. To the extent of any conflict between the Credit Agreement
and this Addendum, this Addendum controls.




CAROIJYN R. DONGES                      Date               WILLIAM R. DONGES                       Date
